Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the Department of Motor Vehicles, dated June 23, 1980, which affirmed a determination made after an administrative hearing adjudicating petitioner guilty of violating subdivision (a) of section 1172 and subdivision (a) of section 1180 of the Vehicle and Traffic Law and imposing fines. Determination confirmed and proceeding dismissed on the merits, with costs. No opinion. Lazer, J. P., Gibbons, Cohalan and Bracken, JJ., concur.